DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/22/2022.
Applicant’s election without traverse of Group I (claims 1-7 and 14-15) in the reply filed on 9/22/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 is indefinite as the claim requires “the carbon paper has a compressibility of 0-40%.” However, compressibility is dependent on the pressure being applied i.e. a little pressure would yield little compressibility when as a high pressure could yield more compressibility. Thus, it is unclear how much pressure is to be used when determine the compressibility of the carbon paper. Further clarification is requested. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7 and 14-15 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Kumbur (US 2015/0295247).
As to claim 1, Kumbur discloses an electrode for a vanadium redox flow battery ([0012] porous electros in a VRFB (vanadium redox flow battery), also discussed throughout), having a structure in which at least two carbon material-based papers are stacked ([0013], porous electrode comprises carbon paper… the porous electrode comprises multiple sheets of carbon paper, also discussed throughout), wherein the carbon material-based paper ([0013], porous electrode comprises carbon paper, also discussed throughout) comprises at least one hole pattern ([0013] perforation, also discussed throughout). 
As to claim 2, Kumbur discloses wherein the hole pattern of the at least two carbon material-based papers has an arranged structure ([0013], figures 1, 2, 8 and 11; also there electrode is together and thus necessarily has an arranged structure; also discussed throughout) and, through this, the electrode has a pseudo-channel effect in which the direction of electrolyte flow is determined by the direction of the hole pattern ([0012], the channels provide facile route for electrolyte to enter and permeate through the electrode; also discussed throughout). 
As to claim 3, Kumbur discloses wherein the carbon material-based paper comprises a plurality of patterned lines (figures 1, 8 and 11, [0049], and discussed throughout). 
As to claim 5, Kumbur discloses wherein the hole pattern of the carbon material-based paper electrode has holes at regular intervals (figures 1, 8, 11, shows the holes at regular intervals, [0013] discusses the hole density, thus holes at regular intervals; also discussed throughout).  Kumbur does not specifically state for increased substantial specific surface area of reaction and decreased flow loss. However, Kumbur discloses the same structure as the instant claimed invention and thus would exhibit the same effects (see MPEP 2112.01). 
As to claim 7, Kumbur discloses wherein the carbon material-based paper is in the form of a paper comprising carbon materials and comprises at least one selected from a group consisting of carbon paper and buck paper ([0012], [0014], [0027], [0043], and discussed throughout). 
As to claim 14, Kumbur discloses a vanadium redox flow battery comprising the electrode for a vanadium redox flow battery according to claim 1 ([0011], [0012], [0056]-[0057], [0060]-[0061], [0069], [0072], and discussed throughout).
As to claim 15, Kumbur discloses an energy storage system comprising the vanadium redox flow battery according to claim 14 ([0011], [0012], [0056]-[0057], [0060]-[0061], [0069], [0072], and discussed throughout).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kumbur (US 2015/0295247) as applied to claims 1 and 4 above.
As to claim 4, Kumbur is silent wherein the patterned line has a V-shaped cross-section. However, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the patterned lines having a V-shaped cross section as a mere aesthetic design change or a mere change in shape baring any criticality or unexpected results (see MPEP 2144.04 I or IV A). 
As to claim 6, Kumbur is silent to wherein the carbon material-based paper has a micro sized thickness and does not explicitly state wherein and the carbon paper has a compressibility of 0-40%. However, Kumbur discloses that the prior art states that the number of stacked carbon paper sheets is a tradeoff between resistance and surface area and the optimal stack height is three sheets and the electrode being 1230 microns thick ([0009]). It would have been obvious to use the thickness of the carbon sheets within the prior art as disclosed by Kumbur within the invention of Kumbur as a mere combing prior art elements according to known methods to yield predictable results (see MPEP 2143). Furthermore, Kumbur discloses the same structure as the instant claimed invention and thus would exhibit the same effects (see MPEP 2112.01). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oya (US 2020/0403248) [0128]; Kajara (US 2019/0260033) and Mench (US 2015/0072261) [0041]. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724